On April 2, 1935, this court withdrew the opinion reversing and remanding this cause and granted leave to the defendant in error to file brief. No brief has been filed, and on March 24, 1936, this court directed the defendant to show cause within five days from date why the former opinion filed herein March 19, 1936, should not be readopted as the decision in this cause. To this date no brief has been filed. The former opinion of this court is therefore adopted and the cause is reversed and remanded to the trial court, with directions to set aside and vacate the order appointing receiver.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, CORN, and GIBSON, JJ., concur.